RECOMMENDED FOR FULL-TEXT PUBLICATION
                                    Pursuant to Sixth Circuit Rule 206
                                            File Name: 08a0189p.06

                       UNITED STATES COURT OF APPEALS
                                        FOR THE SIXTH CIRCUIT
                                          _________________


                                                     X
                                                      -
 JAMES E. MYERS; ELLEN ECKERT,
                                                      -
                            Plaintiffs-Appellants,
                                                      -
                                                      -
                                                           No. 07-3817
          v.
                                                      ,
                                                       >
 UNITED STATES OF AMERICA,                            -
                              Defendant-Appellee, -
                                                      -
                                                      -
                                       Defendant. -
 THE OHIO CASUALTY INSURANCE COMPANY,
                                                     N
                      Appeal from the United States District Court
                       for the Northern District of Ohio at Toledo.
                No. 06-07045—Vernelis K. Armstrong, Magistrate Judge.
                                          Submitted: May 2, 2008
                                    Decided and Filed: May 21, 2008
        Before: KENNEDY and MARTIN, Circuit Judges; HOOD, Senior District Judge.*
                                            _________________
                                                 COUNSEL
ON BRIEF: Martin S. Delahunty III, ELK & ELK, CO., LTD., Mayfield Heights, Ohio, for
Appellants. Holly Taft Sydlow, ASSISTANT UNITED STATES ATTORNEY, Toledo, Ohio, for
Appellee.
                                            _________________
                                                OPINION
                                            _________________
       BOYCE F. MARTIN, JR., Circuit Judge. Plaintiffs James Myers and Ellen Eckert filed the
present case under the Federal Tort Claims Act, alleging negligence on the part of a federal postal
employee whose mail truck struck the car driven by Myers and in which Eckert was a passenger.
The United States filed a motion to dismiss under Rule 12(b)(1) and (6), arguing that the action was
barred by the statute of limitations. The district court found for the government and dismissed the
case. Myers and Eckert timely appealed. For the following reasons we AFFIRM the district court’s
dismissal of plaintiffs’ claims.


        *
           The Honorable Joseph M. Hood, Senior United States District Judge for the Eastern District of Kentucky,
sitting by designation.


                                                        1
No. 07-3817           Myers, et al. v. United States                                            Page 2


                                                   I.
        On February 17, 2004, a motor vehicle driven by Myers, in which Eckert was a passenger,
was involved in a collision with a mail truck. Plaintiffs allege that the mail truck failed to yield the
right-of-way to traffic when it collided with plaintiffs’ vehicle. Myers and Eckert suffered personal
injuries as a result of the accident.
        Pursuant to the Federal Tort Claims Act, plaintiffs submitted an administrative claim to the
Postal Service regarding the alleged incident. Because the details of this administrative claim and
its subsequent denial are important to plaintiffs’ claims, we briefly delve into the minutia of the
claim forms and the certified mail receipt. In Box 2 of the administrative claim form, captioned
“Name, Address of claimant and claimant’s personal representative, if any,” were the handwritten
names: “Ellen Eckert & James Myers” and the single address “7507 Wahl Rd. #[illegible], Vickery,
OH 43464.” In Box 9, captioned “Name and Address of Owner, If Other than Claimant” was
written “Claimants — .” At Box 13a, captioned “Signature of Claimant,” appears Ellen Eckert’s
signature after one “X,” and a blank space after the other “X.”
         The Postal Service denied the administrative claim by a letter dated June 3, 2004. This letter
was sent by certified mail addressed to “Ellen Eckert & James Myers,” exactly as the names
appeared in Box 2 of the claim form. It was sent to the Wahl Road address, and Myers signed for
the letter upon receipt on June 5, 2004. The letter advised plaintiffs of their right to file suit in
district court within six months from the mailing date of the letter.
        On February 8, 2006 Myers and Eckert filed the instant suit in district court for personal
injuries suffered as a result of the alleged negligence of the postal service. The government moved
to dismiss arguing that the six-month statute of limitations had run before plaintiffs filed suit. The
district court agreed, and dismissed plaintiffs’ claims. They now appeal, arguing that the
administrative claim was not joint, but was only Eckert’s individual claim because hers was the only
signature to appear on the claim form. She also argues that the statue of limitations does not bar her
claim because the government did not properly send directly to her a final denial letter by certified
mail. Myers argues that since he never signed the administrative claim form, he never made such
a claim, and thus he was not subject to the six-month statute of limitations.
                                                  II.
      This Court reviews a dismissal for lack of subject matter jurisdiction de novo. Loch v.
Watkins, 337 F.3d 574, 577 (6th Cir. 2003).
A.      Ellen Eckert’s Claim
        Eckert does not contend that she did not receive the final claim denial letter or that she was
unaware that Myers accepted the letter when it was delivered via certified mail. She argues that
because she signed and submitted the administrative claim form, the Postal Service had a duty to
send an individual notice to her. Eckert also argues that since she was not individually served with
notice that her claim had been denied, the six-month statute of limitation provided in 28 U.S.C.
§ 2401(b) was never triggered. The government argues that the Postal Service was not obligated
to issue final notice of denial to Eckert and Myers individually at their shared address.
        Under the Federal Tort Claims Act, a claim against the United States for money damages for
personal injury cannot be instituted unless the claimant has first presented the claim to the
appropriate federal agency and his or her claim has been finally denied by the agency in writing and
sent by certified or registered mail. 28 U.S.C. § 2675(a). The Code of Federal Regulations provides
that once a claim has been finally denied, a final denial letter must be sent to the claimant via
certified or registered mail, and that letter must include a statement of the reasons for the denial and
No. 07-3817           Myers, et al. v. United States                                            Page 3


inform the claimant that they may file suit in district court no later than six months after the date of
the mailing of the denial letter. 28 C.F.R. §14.9(a).
        The district court held that the Postal Service complied with the above statute and regulation.
A final denial letter was sent via certified mail to the claimant, “Ellen Eckert & James Myers,”
exactly as those names appeared in the claimant box on the claim form. The final denial was served
in the same manner as the claim was presented to the Postal Service. Eckert has failed to cite any
case, administrative rule, or regulation that requires final denial letters to be individually sent to
co-claimants. We agree with the district court that the Postal Service followed the letter of the law,
and conformed with federal regulations in attempting to serve the final denial on Eckert and Myers.
Accordingly, we AFFIRM the district court’s dismissal of Eckert’s claims because they were not
filed within six-months of the receipt of the Postal Services’ final denial letter.
B.      James Myers’s Claims
        Having held that Eckert’s claim is time-barred because the Postal Service adequately
complied with its duty to inform her via certified mail of the denial of her administrative claim,
Myers’s claim is also in dire straits. Either the claim form signed by Eckert was joint in nature, and
Myers’s claim is barred for the same reasons Eckert’s claim is barred – the six-month statute of
limitations, see 28 U.S.C. § 2401(b), – or Eckert’s administrative claim was individual in nature, and
Myers’s claim runs afoul of the Federal Tort Claims Act that requires that he submit an
administrative claim within two years of the incident prior to pursuing an action in district court, see
28 U.S.C. § 2675(a). Under either theory, we hold that Myers’s claim is barred.
                                                  III.
      For the foregoing reasons, we AFFIRM the district court’s dismissal of both Eckert’s and
Myers’s claims.